Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remark filed on 12/15/2020.  The claims are not amended.  Claims 1-3,5-6,8-9 are pending.
Claim Rejections - 35 USC § 103
Claims 1,3,5-6,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens ( 2002/0001643) in view of Stevens ( 7998512), Barrett ( 2013/0071524) and Ashokan ( 2011/0129563).
For claim 1, Stevens discloses a method for processing foodstuff.  The method comprises the steps of providing a potato foodstuff, coating the potato foodstuff with a dry powder comprising dextrin in amount of about 20% to 35% and frying the coated foodstuff.  For claim 3, the dry powder further comprises starch and/or flour.  For claim 8, Stevens discloses a processed potato foodstuff obtained from the method.  For claim 9, Stevens discloses the processed potato foodstuff can be reheated by use of conventional ovens or microwave devices.  ( paragraphs 0013,0014, 0018,0021-0022,0024,0034)
Stevens does not disclose exposing the coated potato foodstuff to steam for the time as in claim 1,  the hydrophobic precoat as in claim 5, the feature as in claim 6.
 Stevens (799) discloses a method for processing foodstuff and a coated foodstuff obtained from the method.  The method comprises the steps of providing a foodstuff, coating the foodstuff with a dry coating comprising dextrin, exposing the coated foodstuff to water mist and frying the coated and exposed foodstuff.  Stevens teaches the water mist after the dry coating composition is applied facilitated adherence to the foodstuff and results in a more continuous coating on the surface of the foodstuff than if not water misted. ( see col. 6 lines 1-10)
Barrett discloses a method for forming coated food product.  Barrett discloses forming a coated product by applying a slurry onto a food substrate and a dry particulate layer on the slurry layer.  The 
Ashokan discloses a method of making multi-region confectionery.  Ashokan discloses the application of a particulate coating to the exterior of the confectionery may be accomplished by using moisture such as by steam treating the confection. ( see paragraph 0170)
As shown in Stevens, Barrett and Ashokan, moisture is used to facilitate the adherence of particulates to the food substrate.  The source of moisture can be water or steam and be applied before or after application of the particulate.  It would have been obvious to one skilled in the art to apply a source of moisture after  application of the dry mix to the potato foodstuff in the Steven  (2002) process to enhance the adherence of the dry mix to the foodstuff as taught in Stevens, Barrett and Ashokan.  It would have been obvious to use steam over water as a matter of preference because both water and steam are known to be effective in facilitating the adherence of particulates to the foodstuff.  Applicant has not established any criticality over the use of steam as the instant specification discloses both water and steam.  It would have been within the purview of one skilled in the art to determine the appropriate time to steam.  The time can vary depending on the surface area of the product being treated and the degree of treatment desired.  This parameter can readily be determined by one skilled in the art through routine experimentation.  It is notoriously well known in the art to dust food substrate with a flour before coating.  It would have been obvious to one skilled to dust the  food substrate with flour before coating.  It would have been obvious to one skilled in the art to perform a pre-treatment depending on the type of food substrate used.  For instance, it would have been obvious to subject the substrate to hot water bath if frozen potato is used instead of fresh potato.  Such step would have been an obvious matter of choice depending on the substrate and what is desired.
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (2002)  in view of Steven (799) , Barrett and Ashokan as applied to claims 1,3,5-6,8-9 above, and further in view of Yoshioka ( 2013/0202772).
Stevens in view of Stevens, Barrett and Ashokan does not disclose the size of the dry coating.
Yoshioka discloses granular powder having average particle diameter of 50-400 micrometers. ( see paragraph 0022)
It would have been obvious to one skilled in the art to obtain the coating in any desirable sizes.  For instance, if one wants small sizes, it would have been obvious to follow the guideline of sizes disclosed in Yoshioka.  Applicant has not established any criticality to the claimed range as it can vary over a wide range of from 100 micrometers to 5000 micrometers.

Response to Arguments
Applicant's arguments filed 12/15/2002 have been fully considered but they are not persuasive.
In the response, applicant argues that the disclosure in paragraph 0022 is mischaracterized because Stevens discloses coating foodstuff although not potato and without parfrying or other such precooking.  This argument is not persuasive.  There is no limitation in the claims that require precooking or par-frying.  Thus, it is not a limitation that needs to be address.  The foodstuff disclosed in paragraph 0022 does not require pre-cooking before it is frozen but the foodstuff is subjected to cooking before consumption.  This is explicitly clear because Stevens discloses “ dry-coated product may be frozen directly, without parfrying or other such precooking and will produce a crisp, tender and appealing final product with an extended holding time”.  If the foodstuff is not subjected to cooking, it would not be crispy or tender or subjected to extended holding time.  As to the foodstuff being potato, Stevens discloses in paragraph 0023 “ it has also been discovered that the present invention may advantageously be utilized on many different types of food product substrate in addition to potato”.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown in Stevens, Barrett and Ashokan, moisture is used to facilitate the adherence of particulates to the food substrate.  The source of moisture can be water or steam and be applied before or after application of the particulate.  It would have been obvious to one skilled in the art to apply a source of moisture after  application of the dry mix to the potato foodstuff in the Steven  (2002) process to enhance the adherence of the dry mix to the foodstuff as taught in Stevens, Barrett and Ashokan.  It would have been obvious to use steam over water as a matter of preference because both water and steam are known to be effective in facilitating the adherence of particulates to the foodstuff.  Applicant has not established any criticality over the use of steam as the instant specification discloses both water and steam.  It would have been within the purview of one skilled in the art to determine the appropriate time to steam.  The time can vary depending on the surface area of the product being treated and the 
With regard to the time, applicant argues the skilled artisan would have to vary the steam duration parameter without any guidance from the prior art regarding the possibility of success in order to arrive at the optimum duration of the steam exposure step.  This argument is not persuasive.  A 103 rejection must take into consideration the level of skill of one in the art.  A teaching of exposing the food substrate to steam inherently encompasses a certain amount of time.  It would not require undue experimentation to one skilled in the art to determine the time that is appropriate under to steam to obtain the desired level of moisture saturation to facilitate the adherence of the particulates.  A 103 rejection does not require absolute expectation of success; it only requires reasonable expectation of 
Applicant refers back to the affidavit filed on 4/2/2020.  The affidavit had already been considered and was not  found to be persuasive.  Furthermore, the current rejection is based on different set of references from the ones in which the affidavit was submitted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

January 28, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793